SUMMARY ORDER
Pro se Plaintiff-Appellant Nasir Abdalla Babiker appeals from the judgment of the United States District Court for the Southern District of New York (Katz, M.J.) entered pursuant to a Memorandum Opinion and Order dated May 19, 2000, granting appellee’s motion for summary judgment and dismissing appellant’s complaint.
This Court reviews the district court’s grant of summary judgment de novo, construing the evidence in the light most favorable to the non-moving party. See Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir.1999). This court has noted that an extra measure of caution is merited when affirming a grant of summary judgment in discrimination cases because direct evidence of discriminatory intent is rare and such intent must often be inferred from evidence found in affidavits and depositions. See, e.g., Gallo v. Prudential Residential Servs., 22 F.3d 1219, 1224 (2d Cir.1994). Here, the district court, looking at the evidence in the light most favorable to Mr. Babiker, thoroughly reviewed his claims, and correctly granted the appellee’s motion for summary judgment.
For the reasons stated in the district court’s thorough opinion, we affirm. The judgment of the district court is AFFIRMED.